*939OPINION.
Arundell:
The petitioner having returned as a part of its gross income $2,085,211.59, representing the rental value of space occupied by it in biiildings owned by it, now seeks to deduct as a part of its investment expenses the rental value of all space occupied in connection with its investment department.
The Revenue Act of 1921 provides a method of taxing life insurance companies differently from that applicable to ordinary commercial enterprises. Section 244(a) states that the term “gross income” in *940the case of a life insurance company means “the gross amount of income received during the taxable year from interest, dividends, and rents.” Section 245 of the same Act provides for certain deductions in determining net income, among which is a deduction contained in subdivision 5, which reads as follows :
- Investment expenses paid during the taxable year: Provided, That if any general expenses are in part assigned to or included in the investment expenses, the total deduction under this paragraph shall not exceed one-fourth of 1 per centum of the book value of the mean of the invested assets held at the beginning and end of the taxable year.
The sole reason assigned by the Commissioner for disallowing the claimed deduction is that the sum of $82,644.96 was not “ paid ” within the meaning of the above provision. While conceding that no money actually changed hands on account of the occupation of the premises bjr petitioner’s officers and departments having to do with investment matters, petitioner nevertheless urges that inasmuch as the total rental value of said premises, including the rental value of the portion of the premises occupied by its investment business, was included in gross income and became subject to tax, the portion thereof attributable to investment expenses was “ paid ” in the same sense that the total amount was “ received ” so as to be included in gross income under the terms of section 244(a).
The statute does not require that petitioner shall return as a part of its gross income the rental value of the space occupied by it but merely conditions certain deductions upon the inclusion in income of the rental value of the property so occupied. Thus, the deduction found in paragraph (6) of section 245 (a) covering “ taxes and other expenses paid during the taxable year exclusively upon or with respect to the real estate owned by the company * * * ” and the deduction found in paragraph (7) which permits a “ reasonable allowance for obsolescence,” are not permitted unless the rental value of the space occupied is returned as income. Section 245(b) which governs this phase of the matter provides as follows:
(b) No deduction shall be made under paragraphs (6) and (7) of subdivision (a) on account of any real estate owned and occupied in whole or in part by a life insurance company unless there is included in the return of gross income the rental value of the space so occupied. Such rental value shall be not less than a sum which in addition to any rents received from other tenants shall provide a net income (after deducting taxes, depreciation, and all other expenses) at the rate of 4 per centum per annum of the book value at the end of the taxable year of the real estate so owned or occupied.
The deductions allowed by paragraphs (6) and (7) of section 245(a) are conditioned upon the inclusion in gross income of the rental value of the space occupied. There are nine paragraphs under section 245(a). Of those nine only two, namely paragraphs *9416 and 7, relate to deductions for real estate. Hence, they alone needed mention in section 245(b). The implication is that had there been an intent to allow such deduction as is here claimed it would have been mentioned in connection with those specifically provided for and that there was no purpose to allow any other. Expressio unius est exclusio alterius.
Section 200 of the Revenue Act of 1921 states that the term “ paid ” for the purpose of deductions and credits under the title of the act we are here considering means “paid or incurred” and “paid or accrued ” in accordance with the method of accounting upon the basis of which the net income is computed. That the amount sought to be deducted was not in fact paid is not disputed, nor was there any liability to pay which Avould permit of the accrual of the item as an accrued expense. Deductions from income are purely statutory and can not be allowed unless they meet the test of the statute. That the item sought to be deducted is not one allowed by the statute we think is self-evident. The inclusion in income of the rental value of the space occupied by petitioner being purely optional, we must assume petitioner exercised its option in the way it did because of corresponding advantages which flowed from that course. Certain it is that such inclusion did not serve to permit the additional deduction now sought.

Judgment will be entered for the respondent.

Considered by Lansdon, Steknhagen, and Geeen.